PER CURIAM.
A petition for certiorari has been granted to review the decision in Newcomer v. Rizzo, Fla.App. (3rd Dist.), 163 So.2d 312, to be heard on the questions of jurisdiction and the merits.
The respondents, Newcomer, et al., have moved this court that the scope of any review be limited to the merits of the questions decided by the District Court upon the grounds that the respondents, as appellants in the District Court, presented three grounds for reversal but the District Court considered and determined only one of the three grounds for reversal to be well founded, and never reached for determination the other two grounds which became moot by reason of its decision on the first ground relating to the statutory construction; that in event the decision of the District Court is quashed then two of the grounds relied on there would cease to be moot but would yet be undetermined; and that in the event of a reversal of the District Court’s decision that the cause be remanded to the District Court for the disposition of the undetermined questions.
To the extent above recited, the foregoing motion is granted and in event the questions cease to remain moot, the cause will be remanded for its determination.
DREW, C. J., and ROBERTS, CALDWELL, ERVIN and BARNS (Ret.), JJ., concur.